       Case 5:18-cv-01983-LCB Document 12 Filed 12/14/18 Page 1 of 2              FILED
                                                                         2018 Dec-14 AM 08:21
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT LLC, )
                         )
    Plaintiff,           )
                         )
v.                       )              Case No.: 5:18-CV-01983-LCB
                         )
TENNESSEE VALLEY         )
AUTHORITY,               )
                         )
    Defendants.          )


                        NOTICE OF APPEARANCE

     The undersigned Matthew H. Lembke hereby enters an appearance for

Defendant Tennessee Valley Authority.



                                        Respectfully submitted,


                                        s/Matthew H. Lembke
                                        Attorney for Defendant



OF COUNSEL:
Matthew H. Lembke
BRADLEY ARANT BOULT CUMMINGS LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, Alabama 35203-2119
Telephone: (205) 521-8000
Facsimile: (205) 521-8800
        Case 5:18-cv-01983-LCB Document 12 Filed 12/14/18 Page 2 of 2




                        CERTIFICATE OF SERVICE

      I hereby certify that on December 14, 2018, the foregoing document was filed
with the Clerk of the Court using the CM/ECF system and a copy was served by
United States mail, postage prepaid, upon the following:


      Caine O’Rear, III
      HAND ARENDALL HARRISON SALE, LLC
      Post Office Box 123
      Mobile, Alabama 36601
      corear@handarendall.com

      Edward Shane Black
      HAND ARENDALL LLC
      102 South Jefferson Street
      Athens, Alabama 35611
      sblack@handarendall.com

      Larry David Blust
      HUGHES SOCOL PIERS RESNICK DYM, LTD.
      70 West Madison Street, Suite 4000
      Chicago, Illinois 60602
      lblust@hsplegal.com



                                                  s/Matthew H. Lembke
                                                  OF COUNSEL
